DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takayoshi (JP 3187533)
Claim 1; 
Takayoshi teaches a vehicle body frame structure (Fig. 1) for a saddle riding vehicle (Fig. 2) including an engine (Fig. 2, Item 13) a vehicle body frame that supports the engine, and a swing arm (Fig. 2, Item 10 – ‘rear arm’) that supports a rear wheel (Fig. 2, Item 11) wherein the vehicle body frame includes: a head pipe (Fig. 1, Item 18); a main frame (Fig. 1, Item 19) that extends from the head pipe toward a rear of the vehicle along a path superior to the engine (Fig. 1, ¶0010, Lines 2-3); a down frame (Fig. 2, Item 24 – ‘front tube’) that extends from the head pipe downwardly along a path anterior to the engine; a lower frame (Fig. 2, Item 25) that extends from a lower portion 
Claim 2;
Takayoshi teaches a rear suspension (Fig. 2, Item 12 – ‘shock absorber’) that suspends the swing arm on the vehicle body frame (Fig. 2, Item 12a – shock cooperatively arranged with the swing arm ‘item 10’ via linkage), wherein the rear suspension has a lower end supported by the pivot support member via a link (Fig. 2, Item 12a) and an upper end supported by a rear end portion (Fig. 1, Item 48 – ‘joint portion’) of the main frame. 
Claim 3; 
Takayoshi teaches a main frame that is a single frame (Fig. 3, ¶0010, Line 3) extending from the head pipe (Fig. 1), and the upper end of the rear suspension is supported by the rear end portion of the main frame (Fig. 1, Item 48 – ‘joint portion’).
Claim 4; 
Takayoshi teaches engine fixing portions (Fig. 1, Items 21, 38, 46, 50) to which the engine (Item 13) is fixed, disposed in the down frame, the lower frame, and the pivot support member, individually.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Takayoshi (JP 3187533 - English translation of description provided) as applied to claim 1 above, and further in view of Toshifumi (US 4476951).
Claim 5;
Takayoshi teaches a vehicle body frame structure for a saddle ridden vehicle comprising a frame surrounding an engine (-see anticipation of claim 1-). Takayoshi does not explicitly disclose an electric component fixing portion to which an electric 
Toshifumi teaches an electric component fixing portion (Fig. 5, Items 21a & 90b) to which an electric component (Fig. 3 & 5, Item 70) is fixed (Col 9, Lines 30-24, Fig. 5, Item 96 – ‘bolt’), disposed at a rear portion (Fig. 3 -generator located between cylinder assembly 11 and frame member 14-) of the main frame, wherein 48the electric component is surrounded by the engine and the main frame (Fig. 3).
It would have been obvious to one of ordinary skill prior to the effective filing date of the present invention to form an assembly from the teachings of Takayoshi with further modification of Toshifumi to provide for a saddle ridden vehicle with an electrical component to power on-board systems. The teachings of Toshifumi indicates that mounting ‘electrical parts’ such as an electrical generator within a main frame are a well-known application in the motorcycle arts. (Col. 1, Lines 10-15). Doing so would provide for the obvious benefit of compact vehicle design (Col 1, Lines 13-14). 
Claim 6;
 Takayoshi teaches a vehicle frame in which an engine is provided within the frame of a motorcycle. Takayoshi does not disclose the engine comprising a fixing portion to which an electric component is attached. 
Toshifumi teaches an engine-side fixing portion (Fig. 5, Items 21a & 90b – upper surface acts as mounting portion) to which the electric component (Item 70) is fixed.
It would have been obvious to one of ordinary skill prior to the effective filing date of the present invention to form an assembly from the teachings of Takayoshi with further modification by Toshifumi to provide for a motorbike with electronic components for integral connection to an engine. Doing so would provide for the 
Claims 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takayoshi (JP 3187533) as applied to claim 1 above, and further in view of Fujimoto (JP H0173482 U – As provided by applicant).
Claim 8; 
Takayoshi teaches a main frame in which a seat frame extends from a rear end portion of the main frame toward the rear of the vehicle (Fig. 2, Item 16 – Seat frame hold up element 16). Tayakoshi does not teach a cross frame portion that extends laterally and outwardly and that is disposed at the rear end portion, and the seat frame is connected with the cross frame 49portion. 
Fujimoto teaches a main frame including a cross frame portion (Fig 2, Item 2) that extends laterally and outwardly (Fig. 1), and the seat frame (Fig. 2) is connected with the cross frame 49portion.
It would have been obvious to one of ordinary skill prior to the effective filing date of the present invention to form an assembly from the teachings of Takayoshi with further modification by Fujimoto by simply substituting a seat subassembly of Takayoshi with a seat and cross frame subassembly as taught by Fujimoto. Doing so would result in the expected or predictable result of a seat frame that will widen from a center main frame.   
Claim 10;
Takayoshi teaches a rear portion engine fixing portion (Fig. 2, Item 50 – Third support) to which the engine is fixed, disposed at the cross frame portion (-according to claim 8 above-).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takayoshi (JP 3187533) as applied to claim 1 above, and further in view of Shinichiro (US 9751583).
Takayoshi teaches the vehicle body frame including a main frame and pivot support portion (Fig. 2). Takayoshi does not teach a frame-shaped portion that surrounds the engine and comprises an open portion that represents an opening between a rear end portion of the main frame and an upper end portion of the pivot support member. 
Shinichiro teaches the vehicle body frame includes a frame-shaped portion (Fig. 3, Item 15R) that surrounds the engine (-frame portion partially surrounds propulsion system-) in a vehicle side view (Fig. 3), and the frame-shaped portion has an open portion (Fig. 3, Item 15b) that represents an opening between a rear end portion of the main frame (Fig. 3, Item 80R) and an upper end portion of the pivot support member (Fig. 6, Items 15b & 15c – opening is positioned on upper end of ‘frame body’ 80L) in the vehicle side view.
It would have been obvious to one of ordinary skill prior to the effective filing date of the present invention to form an assembly from the teachings of Takayoshi with further modification by Shinichiro by simply substituting a frame assembly of Takayoshi with a pivot frame subassembly comprising an opening as taught by Shinichiro. Doing so would result in the obvious benefit of access to components such as suspension hidden by a frame (Shinichiro, Col 8, Lines 45- 47).
Allowable Subject Matter
Claim 7, 9, 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saddle ridden vehicle frames of merit are listed on the attached PTO-892 for reference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348.  The examiner can normally be reached on M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUTH ILAN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        /M.A.H./Examiner, Art Unit 3611